DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 13-17, 25-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over KIM PG PUB 2021/0120581 in view of HOSHINO et al PG PUB2022/0132436.
Re Claims 1, 13, 25 and 30, KIM teaches in figure 18, Terminal (a memory and at least one processor) receiving from base station (a network entity: memory and at least one processor) a 4-step and 2-step random access configuration information S1801, S1802 each associated with a specific type of random access procedure wherein the information can be transmitted through one message [0478]; the terminal determines/selects a type of random access procedure S1803 based on a reference signal and measured quality [0492]; the Terminal generating a RA MSG-A according to the selected random access procedure type (the specific type random access message) for transmitting a RA preamble and RA payload [0493] to initiate a random access procedure with the base station.  
KIM fails to explicitly teach “a random access configuration information comprising a plurality of random access configurations associated with a specific type of random access procedure;”.  
However, HOSHINO et al teaches a terminal may receive multiple piece of random access configuration through a downlink signal (a random access configuration information) whereby each of the RA configuration information is associated with a RA procedure to be selected by the terminal [0151].  By combining the teachings, the multiple transmission of S1801, S1802 in KIM can be modified to a single transmission of the downlink signal in configuring the terminal with multiple RA configuration mapped with 2-Step an 4-Step RA procedure.  One skilled in the art would have been motivated to have transmitted the downlink signal that includes multiple RA configuration information mapped with the different RA procedure to minimize signaling transmission with the terminal.  Therefore, it would have been obvious to one skilled in the art have combined the teachings.
Re Claims 2, 14, KiM teaches measure quality is based on RSRP.
Re Claims 3, 15, 26, KIM teaches the random access configuration includes parameter such as a preamble index (numerology) [0481].
Re Claims 4, 16, 27, KIM teaches the random access configuration includes parameter such as the PUSCH resource units [0133].
Re Claims 5, 17, 28, KIM teaches the terminal receives a beam configuration to transmit in a specific beam for the random access procedure [0368] whereby the specific beam (a same transmission beam) is used to transmit the RA MSG-A (the preamble and payload).
Claims 6-7, 9-10, 18-19, 21, 22, 29 are rejected under 35 U.S.C. 103 as being unpatentable over KIM PG PUB 2021/0120581 in view of HOSHINO et al PG PUB2022/0132436 as applied to Claim 1 above and further in view of Gordaychik PG PUB 2019/0363849.
Re Claims 6, 7, 18, 19 and 29, KIM in view of HOSHINO et al teaches the random access configuration includes CBRA and CFRA (contention, contention-free) [0216, 0255] wherein the resources can be PRACHJ PUSCH but fails to explicitly teach the “repetition”.  However, Gordaychik teaches PDSCH repetition can reduce latency [0215].  One skilled in the art would have been motivated to have reduce latency in the RA procedure.  Therefore it would have been obvious to combine the teachings.
Re Claims 9, 21, Gordaychik teaches the AL is 8 or 16.
Re Claims 10, 22, Gordaychik teaches teaches the PDSCH repetition would have be configured (configuration).
Allowable Subject Matter
Claims 8, 11-12, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim 11, prior art fails to teach a frequency difference a first and second frequencies associated with the first and second random access messaged being received is less than a threshold frequency difference as claimed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9, 10, 13-19, 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant further submitted AFCP on 06/10/2022.  Filing of AFCP was incorrect.
The status of the application at the time filing of the AFCP was non-final.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/Primary Examiner, Art Unit 2472